             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:18 CV 96

BRIAN HOGAN, on his own behalf and as                 )
representative of all unnamed class members who       )
are similarly situated, and BRIAN HOGAN, as           )
parent and next friend of H.H., both on her own       )
behalf and as representative of all unnamed class     )
members who are similarly situated,                   )
                                                      )           ORDER
                   Plaintiffs,                        )
                                                      )
      v.                                              )
                                                      )
CHEROKEE COUNTY, CHEROKEE COUNTY                      )
DEPARTMENT OF SOCIAL SERVICES,                        )
SCOTT LINDSAY, in his individual capacity,            )
CINDY PALMER, in her individual capacity,             )
SCOTT LINDSAY, in his official capacity as            )
Attorney for Cherokee County Department of Social )
Services, CINDY PALMER, in her official capacity      )
as Director of Cherokee County Department of          )
Social Services, DSS SUPERVISOR DOE #1,               )
both in his/her individual capacity and his/her       )
capacity as an employee of Cherokee County            )
Department of Social Services, and DSS SOCIAL         )
WORKER DOE #1, both in his/her individual             )
capacity and his/her official capacity as an employee )
of Cherokee County Department of Social Services, )
                                                      )
                   Defendants.                        )
__________________________________________            )

      Currently pending before the Court is Plaintiff’s Motion for Leave to

Amend to File First Amended Complaint (Doc. 27) (“Motion to Amend”).
      One of the amendments Plaintiffs propose is the joinder of four

additional parents and five additional children, all as new plaintiffs. Pls.’

Mem. (Doc. 27-1) at 4. Defendants’ briefing indicates that Defendants do not

object to the inclusion of these additional plaintiffs.

      Not addressed, however, is whether joinder of the proposed additional

plaintiffs would be proper pursuant to Rule 20 of the Rules of Civil Procedure,

which allows persons to be joined as plaintiffs in one action if “(A) they assert

any right to relief jointly, severally, or in the alternative with respect to or

arising out of the same transaction, occurrence, or series of transactions or

occurrences; and (B) any question of law or fact common to all plaintiffs will

arise in the action.” Fed. R. Civ. P. 20(a)(1). That is, while the existing

Plaintiffs and the proposed plaintiffs may have similar claims, it is not clear

that those claims share the commonality required by Rule 20. See Abatemarco

v. Legasus of N. Carolina, LLC, No. 1:11CV23, 2012 WL 13001550, *3-4

(W.D.N.C. June 1, 2012).

      As this issue arises in the context of Plaintiff’s Motion to Amend, the

undersigned finds that it should be considered at this time and in conjunction

with that Motion.
      Accordingly, the parties are DIRECTED to submit briefs, not to exceed

seven (7) pages each, addressing the propriety of joining the additional

plaintiffs as proposed in the Motion to Amend. Such filings are to be made

within ten (10) days of the entry of this Order.



                                 Signed: October 1, 2019
